Citation Nr: 0733045	
Decision Date: 10/19/07    Archive Date: 10/26/07

DOCKET NO.  00-22 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for left 
knee patellofemoral syndrome. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel 




INTRODUCTION

The veteran served on active duty from July 1982 to October 
1990.

This matter comes to the Board of Veterans Appeals (Board) on 
appeal from an October 1999 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois.  This matter was previously before the Board in 
October 2003 and September 2005 at which times it was 
remanded for additional development.

In April 2006, the veteran filed claims for service 
connection for depression, claimed as secondary to his 
service-connected knee and back disabilities, and for a total 
rating based on individual unemployability due to service-
connected disability.  As these claims have not been 
developed for appellate review, they are referred to the RO 
for appropriate action.


FINDING OF FACT

The veteran's service-connected left knee patellofemoral 
syndrome is manifested by complaints of pain on motion and 
tenderness with no more than slight (noncompensable) 
limitation of motion with pain, fatigability and flare-ups; 
there is no medical evidence of lateral instability or 
recurrent subluxation, ankylosis, dislocated semilunar 
cartilage, or impairment of the tibia and fibula.


CONCLUSION OF LAW

The criteria for entitlement to an evaluation in excess of 10 
percent for service-connected left knee patellofemoral 
syndrome have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5003, 5257, 5258, 5260, 5261 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 
2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2007).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  In addition, they define the obligation of VA 
with respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits.  
In this case, the October 1999 denial preceded the enactment 
of the VCAA.  Thereafter, the RO did furnish VCAA notice to 
the veteran regarding this issue in March 2004.  Because the 
VCAA notice in this case was not provided to the appellant 
prior to the RO decision from which he appeals, it can be 
argued that the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.

While the Court did not address whether, and, if so, how, the 
Secretary can properly cure a defect in the timing of the 
notice, it did leave open the possibility that notice error 
of this kind may be non-prejudicial to a claimant.  In this 
respect, all the VCAA requires is that the duty to notify is 
satisfied, and that appellants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

VA has fulfilled its duty to notify the appellant in this 
case.  In the March 2004 letter, the RO informed the claimant 
of the applicable laws and regulations, the evidence needed 
to substantiate the claim, and which party was responsible 
for obtaining the evidence.  See Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002); McKnight v. Gober, 131 F.3d 1483, 
1485 (Fed. Cir. 1997).  The Board also notes that this letter 
implicitly notified the claimant of the need to submit any 
pertinent evidence in his possession.  In this regard, he was 
advised to identify any source of evidence and that VA would 
assist him in requesting such evidence.  The Board believes 
that a reasonable inference from such communications was that 
the veteran must also furnish any pertinent evidence he 
himself may have and that the requirements of 38 C.F.R. § 
3.159(b)(1) have been met.  

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
supra.  With respect to the increased rating claim on appeal, 
the veteran's claim of entitlement to service connection for 
patellofemoral syndrome of the right and left knees was 
granted and a disability rating and effective date were 
assigned by the RO in an April 1991 decision.  Thus, VA's 
duty to notify under 38 U.S.C.A. § 5103(a) is discharged.  
See Sutton v. Nicholson, 20 Vet. App. 419 (2006).  Moreover, 
the veteran was provided with the disability rating and 
effective date elements in a March 2006 letter, followed by a 
readjudication of the claim in a May 2007 supplemental 
statement of the case.

The Board also finds that all necessary assistance has been 
provided to the appellant.  The RO has made reasonable and 
appropriate efforts to assist the appellant in obtaining the 
evidence necessary to substantiate his claim, including 
obtaining medical records identified by the appellant.  In 
addition, the appellant was afforded VA examinations during 
the pendency of this appeal.  He was also provided with the 
opportunity to attend a Board hearing, but declined.  The 
appellant has not indicated that any additional pertinent 
evidence exists, and there is no indication that any such 
evidence exists.  

Under these circumstances, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant in the 
claim under consideration and that adjudication of the claim 
at this juncture, without directing or accomplishing any 
additional notification and/or development action, poses no 
risk of prejudice to the appellant.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  The appeal is now ready 
to be considered on the merits.  

II.  Facts

In April 1991, the RO granted service connection for acquired 
deformity of both knees and assigned a 20 percent evaluation 
for the bilateral disability.

In June 1999, the veteran filed a claim for an increased 
rating for his bilateral knee disability asserting that the 
disability had become much more severe over the past few 
years.  

A VA outpatient record in July 1999 includes the veteran's 
complaints of knee pain.  He reported that the pain was daily 
and constant for the past four or five days and he assessed 
it as an 8 or 9 on a pain scale out of 10.  He said the pain 
had interfered with his sleep and ability to be active.  He 
reported that the Tylenol #3 that he had been prescribed had 
really not been effective in controlling his pain.  He was 
observed ambulating with a cane and he wore bilateral knee 
braces.  His weighed 206 pounds.  He was assessed as having 
chronic knee pain.  

The veteran complained during a VA general examination in 
September 1999 that his legs bothered him the most out of all 
of his ailments.  He reported continuous pain in the knees, 
the right greater than the left, and said he could not walk 
longer than a block due to pain.  He also complained of pain 
when climbing steps and that his knees gave way about five 
times per month, the right greater than the left.  On 
examination the veteran had a hesitant gait and wore 
articulated knee braces on both knees outside of his pants.  
He carried a cane in his left hand with just a hint of a 
limp.  He could flex both hips 140 degrees and extend fully 
with full abduction, adduction, and circumduction.  The knees 
showed no effusion and no deformity.  The veteran reported 
tenderness on palpation of the patellae on the medial joint 
lines and in the popliteal spaces in both knees, the right 
more so than the left.  Both knees flexed about 150 degrees 
and extended fully.  Ligaments were intact bilaterally.  The 
veteran was diagnosed as having patellofemoral syndrome, 
bilateral.  

The RO separated the bilateral knee disability into left and 
right knee disabilities and continued a 10 percent rating for 
each service-connected knee in an October 1999 rating 
decision.

In his notice of disagreement filed in January 2000, the 
veteran asserted that the RO did not even consider his knee 
arthritis problem.

In September 2000, the veteran reported that he had a history 
of his knees giving out.

VA outpatient records include a December 2001 treatment note.  
This note reflects the veteran's complaint that his legs had 
been giving out on him a lot lately and his request that his 
bilateral knee orthoses be repaired.  He was diagnosed as 
having pain in joint.

A VA orthopedic examination was performed in July 2002 at 
which time the veteran assessed his right knee pain as an 8 
on a pain scale out of 10.  He reported that the pain could 
reach a 10 on days of bad weather.  He said he took Darvocet 
for the pain.  Regarding limitations, the veteran said that 
he could only walk for 15 minutes on a bad day and could walk 
up to an hour on a good day.  He said he was unable to go up 
and down steps because of right knee pain.  On examination 
the veteran walked with a cane in his left hand favoring the 
right knee and leg as he walked.  He also had on two knee 
braces that he easily removed for the examination.  He 
reported mild tenderness on the left knee and along the joint 
line.  Both knees extended fully with a possibly slight 
twinge of pain at full extension.  Both knees flexed about 
155 degrees with pain being present in both knees about the 
last 30 degrees of movement.  There was fatigue on flexion 
and extension of both knees.  Circumference in the thighs 
measured equally.  There was no deformity noted on the knees 
or the ankles.  Knee x-ray reports were normal.  

In an August 2002 rating decision, the RO increased the 
veteran's evaluation for his right knee patellofemoral 
syndrome from 10 to 20 percent, effective in June 1999.  The 
RO continued the 10 percent evaluation for the veteran's left 
knee patellofemoral syndrome.

In August 2002, the veteran withdrew in writing from appeal 
the issue of an increased evaluation for right knee 
patellofemoral syndrome.

In August 2004, the veteran presented to a VA outpatient 
medical facility for a recheck of various ailments, including 
bilateral knee pain.  He was observed ambulating with a slow, 
steady gait and a cane.  His diagnoses included chronic knee 
pain and he was noted to be was working with Rehabilitation 
Medicine Services.  

During a VA examination for the veteran's back in September 
2004, the veteran said that his back and knee problems 
prevented him from walking more than a block.

The RO received records from the Social Security 
Administration in February 2006 showing that the veteran had 
been awarded disability benefits in July 2000, with benefits 
effective in April 1999, due to a primary diagnosis of 
affective disorder and a secondary diagnosis of degenerative 
disc disease of the spine.  Accompanying medical records, 
both private and VA, reflect the veteran's reports of knee 
pain.  Knee findings on a June 1999 private medical record 
show that the veteran had a normal gait and normal range of 
motion of both knees.  There was minimal swelling of both 
knees and minimal crepitus when moving the knees.  Knee x-
rays taken by VA in September 1999 revealed normal knees and 
the veteran was assessed by VA in October 1999 as having 
chronic knee pain.  A private medical report from Danville 
Polyclinic in April 2000 notes that the veteran had braces on 
both knees.  It also notes that there was no sign of any 
effusion of the joints of the lower extremities.  There was 
no cyanosis, clubbing or edema.  Pulses were equal and full 
bilaterally at the femoral popliteal dorsalis pedis and 
posterior tibialis artery locations.  Range of motion 
findings revealed 90 degrees flexion in the right and left 
knees.  Neurology findings revealed 1+ bilaterally equal at 
the patella.    

During an April 2006 VA examination, the examiner remarked 
that the veteran had been walking with a cane and with knee 
braces for several years.  He said most of the veteran's pain 
was over the medial joint line of both knees, right greater 
than left.  He noted that the veteran's claims file was not 
available for review.  The veteran reported that his knees 
progressively locked up and the last this happened was three 
to four months earlier.  He said the locking had been 
accompanied by swelling and it took longer for his left knee 
to unlock, even though his right knee was the more painful 
side.  The veteran further reported that he had not been to a 
doctor for his knees in recent years.  He said he took 
Darvocet for the pain and assessed his knee pain as a 5/10 on 
a daily basis.  He reported having 150 flare-ups during the 
last 12 months lasting one to two days per flare up.  

On examination the veteran had a slight, antalgic gait.  
There was palpable tenderness on the medial joint line of the 
left knee with significant pain and tenderness at the medial 
hamstring and the pes anserinus tendon.  There was no fluid 
and no evidence of thickening.  There was patellar grating on 
the right side, none on the left.  There was also no evidence 
of subluxation.  The collateral ligaments, cruciate ligaments 
were all intact on both knees.  Lachman test was negative as 
was anterior Drawer sign.  Marked pain was noted with acute 
flexion of the knee.  There was pain at the joint line and a 
palpable click was present on both knees.  There was also a 
small slight click over the patella with manipulation.  The 
examiner thus concluded that the veteran had internal 
derangement of his knee.  Range of motion included 105 
degrees flexion on the right side and 120 degrees on the 
left.  Extension was 0 degrees on the right and 0 on the 
left.  There was moderate fatigability, but range of motion 
did not diminish on either side.  X-rays revealed very mild 
medial joint line wear.  Patellar surfaces did not seem to be 
unusual.  There were no loose bodies in the knee joint  

The examiner concluded that the veteran had chronic bilateral 
knee pain, frequent symptoms of locking in line, mild grating 
of the patella on the right side on inspection.  The symptoms 
were compatible with internal derangement; however, the 
examiner noted that psoriatic arthritis could also be the 
cause.  The examiner further remarked that a magnetic imaging 
resonance (MRI) could also determine the nature of the 
internal derangement causing progressive bilateral knee pain.

In June 2006, the RO received an addendum to the April 2006 
VA examination report.  In conjunction with the addendum, the 
examiner reviewed the veteran's claims file along with the 
results of a MRI performed in June 2006.  The examiner 
relayed the MRI results as showing some degenerative change 
of the medial meniscus in the right knee and normal menisci 
in the left knee with minimal retropatellar cartilage 
changes.  The examiner also noted that there was no 
instability of the left knee to varus valgus stress with the 
knee flexed to 30 degrees.  He provided an impression of 
bilateral knee pain.  He added that the amount of pain that 
the veteran was experiencing or relating seemed to be out of 
proportion to the exam and radiographic findings.  

III.  Analysis

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4. Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating. 
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition. Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.

Arthritis due to trauma and substantiated by x-ray findings 
is to be rated as degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010.  Degenerative arthritis, in turn, will 
be rated on the basis of limitation of motion under the 
appropriate diagnostic code(s) for the specific joint or 
joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  
When the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm or satisfactory evidence of painful motion.  Id.

Under the limitation of motion codes, a 0 percent evaluation 
is warranted for knee flexion limited to 60 degrees, a 10 
percent evaluation is warranted for knee flexion limited to 
45 degrees, a 20 percent evaluation is warranted for knee 
flexion limited to 30 degrees, and a 30 percent evaluation is 
warranted for knee flexion to 15 degrees. 38 C.F.R. § 4.71a, 
Diagnostic Code 5260 (2007).

For limitation of extension, a 0 percent evaluation is 
warranted for extension limited to 5 degrees, a 10 percent 
evaluation is warranted for extension limited to 10 degrees, 
and a 20 percent evaluation is warranted for extension 
limited to 15 degrees.  A 30 percent evaluation requires 
extension limited to 20 degrees, a 40 percent evaluation 
requires extension limited to 30 degrees and a 50 percent 
evaluation is warranted for extension limited to 45 degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5261 (2007).

Flexion of the knee to 140 degrees is considered full and 
extension to 0 degrees is considered full.  See 38 C.F.R. § 
4.71, Plate II.

Where there is recurrent subluxation, lateral instability, or 
other impairment of a knee, a 10 percent evaluation may be 
assigned where the disability is slight; a 20 percent 
evaluation will be assigned for moderate disability and 30 
percent for severe disability.  38 C.F.R. 38 C.F.R. § 4.71a, 
DC 5257.  However, ratings under DC 5257 are not "predicated 
on loss of range of motion, and thus [38 C.F.R.] §§ 4.40 and 
4.45, with respect to pain, do not apply."  Johnson v. Brown, 
9 Vet. App. 7, 11 (1996).

Separate ratings for arthritis of a knee, when there is 
actual limitation of motion, and for instability of the knee 
may be assigned without pyramiding, which is prohibited by 38 
C.F.R. § 4.14.  VAOGCPREC 23-97 (July 1, 1997; revised July 
24, 1997).

Under DC 5258, a 20 percent evaluation, the only rating 
provided, is assigned where there is a dislocated cartilage, 
with frequent episodes of "locking," pain, and effusion into 
the knee joint.

Considering the evidence of record in light of the above-
noted criteria, the Board finds that the veteran's left knee 
disability is appropriately rated as 10 percent disabling 
under the limitation of motion codes and does not warrant a 
higher evaluation, even when functional loss is considered 
due to symptoms such as pain.  This is so based on range of 
motion findings with respect to the left knee.  Specifically, 
the veteran was noted to have full range of motion in the 
left knee during a private evaluation in June 1999.  During 
VA examinations, he had flexion of 150 degrees in September 
1999, 155 degrees in July 2002 and 120 degrees in April 2006.  
Extension was full at 0 degrees at each of the VA 
examinations.  See 38 C.F.R. § 4.71a, Plate II.  These 
findings are commensurate with a less than compensable rating 
under Code 5260 and Code 5261 based on a strict adherence to 
the rating criteria.  Thus, with that in mind, the veteran is 
appropriately rated at 10 percent under Code 5260 for 
functional loss due to pain.  With respect to pain, the 
veteran has consistently complained of pain and was found and 
diagnosed by the VA examiners above as well as by private 
physicians and VA treating physicians as having chronic knee 
pain.  The veteran was also noted by the July 2002 and April 
2006 VA examiners as having fatigue, but the April 2006 
examiner said that it did not result in additional loss of 
motion.  As far as flare-ups, the veteran reported having 150 
flare ups over the prior 12 months.  This is reflected in the 
current 10 percent rating.  

In sum, the fact that some (albeit, only slight) limitation 
of flexion is shown, together with the veteran's complaints 
of continued pain, fatigability and flare-ups, the Board 
finds that the level of impairment resulting from the 
veteran's left knee disability is comparable to painful 
motion of the left knee, for which a 10 percent evaluation 
has appropriately been assigned.  See 38 C.F.R. §§ 4.40, 
4.45, 4.59.  A higher than 10 percent evaluation for painful 
motion in the left knee is simply not warranted in view of 
the slight degree, if any, of actual limitation of flexion 
demonstrated.

The Board also has considered the recent VA General Counsel 
Precedent Opinion, VAOPGCPREC 9-2004 (September 17, 2004), 
where it was held that a claimant who had both limitation of 
flexion and limitation of extension of the same leg must be 
rated separately under Diagnostic Codes 5260 and 5261 to be 
adequately compensated for functional loss associated with 
injury to the leg.  This, however, does not apply to the 
veteran's case given that he has not demonstrated any 
limitation of motion on extension and, in fact, has not 
demonstrated a compensable rating under either Code 5260 or 
5261 based on a strict adherence to the limitation of motion 
criteria.  What the RO has done is assign a 10 percent rating 
under Code 5003 in recognition of the fact that there is some 
limitation of motion with pain under Code 5260.  The Board 
does not interpret the General Counsel opinion as providing 
for separate ratings for noncompensable limitation of flexion 
and limitation of extension due to pain and believes that the 
10 percent rating for limitation of motion with pain 
(although noncompensable under Codes 5260 and 5261) under 
Code 5003 is all that is permitted under that regulatory 
provision.

In the absence of evidence of disability comparable to 
ankylosis or impairment of the tibia or fibula, Diagnostic 
Codes 5256 or 5262, respectively, are not applicable.

Regarding Code 5258, the veteran does not have dislocation of 
semi-lunar cartilage.  Rather, MRI findings of the left knee 
in April 2006 revealed normal menisci and minimal 
retropatellar cartilage changes.  Having said this, the 
veteran complained of locking in his left knee for the first 
time during the April 2006 VA examination and the examiner 
noted that he had frequent symptoms of locking in line.  
However, the evidence does not show "frequent" episodes of 
effusion into the left knee joint.  Moreover, the symptom of 
pain, which is frequent, is already reflected in the 
veteran's present rating for painful motion.  Accordingly, 
the Board finds that the evidence does not meet the criteria 
under Code 5258 for a 20 percent rating.  38 C.F.R. § 4.71a.

The evidence also does not support a separate rating under 
Code 5257 for recurrent left knee subluxation or lateral 
instability.  There is no indication of subluxation in the 
record.  In fact, the April 2006 VA examiner remarked that 
there was no evidence of subluxation.  As far as instability, 
the June 2006 VA addendum indicates that there was no 
instability of the left knee to varus valgus stress with the 
knee flexed to 30 degrees.  For these reasons, the Board 
finds that the evidence does not meet the criteria under Code 
5257 and therefore a separate rating under this code is not 
warranted.  38 C.F.R. § 4.71a.

Additionally, the Board finds that there is no showing that 
the veteran's left knee extremity has reflected so 
exceptional or so unusual a disability picture as to warrant 
the assignment of any higher evaluation on an extra-schedular 
basis. In this regard, the Board notes that the disability 
has not warranted frequent periods of hospitalization or 
otherwise renders impractical the application of the regular 
schedular standards.  Thus, the Board finds that the 
currently assigned rating of 10 percent for the veteran's 
left knee patellofemoral syndrome adequately compensates him 
for the severity of the disability.  Hence, the criteria for 
invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) 
are not met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).

Based on the foregoing, the Board finds that the evidence 
does not warrant a rating in excess of 10 percent for left 
knee patellofemoral syndrome.  As the preponderance of the 
evidence is against this claim, the benefit-of-the-doubt rule 
is not for application.  38 U.S.C.A. § 5107 (West 2002).


ORDER

An evaluation in excess of 10 percent for left knee 
patellofemoral syndrome is denied. 



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Important Notice:  Attached to this decision is a VA Form 
that provides information concerning your rights to appeal 
our decision.  Due to recent changes in the law, some of the 
information contained in the attached notice of appellate 
rights form is no longer accurate concerning the ability to 
pay attorneys and agents to represent you.  Some additional 
information follows that summarizes the current law.  To the 
extent that the information contained in the attached VA Form 
conflicts with the summary below, please disregard the 
information on the VA Form and instead rely upon the 
following information:  

Do I have to pay an attorney or agent to represent me?  
An attorney or agent may charge a fee to represent you 
after a notice of disagreement has been filed with 
respect to your case, provided that the notice of 
disagreement was filed on or after June 20, 2007.  See 
Veterans Benefits, Health Care, and Information 
Technology Act of 2006, Pub. L. No. 109-461, 120 Stat. 
3403 (2006).  If the notice of disagreement was filed 
before June 20, 2007, an attorney or accredited agent 
may charge fees for services, but only after the Board 
first issues a final decision in the case, and only if 
the agent or attorney is hired within one year of the 
Board's decision.  

The notice of disagreement limitation does not apply to 
fees charged, allowed, or paid for services provided 
with respect to proceedings before a court.  VA cannot 
pay the fees of your attorney or agent, with the 
exception of payment of fees out of past-due benefits 
awarded to you on the basis of your claim when provided 
for in a fee agreement. 

VA is in the process of amending its regulations 
governing representation of claimants for veterans' 
benefits in order to implement the provisions of the new 
law.  More information concerning the regulation changes 
and related matters can be obtained at  
http://www1.va.gov/OGC (click on "Accreditation and 
Recognition of Service Organizations").

Fee for VA home and small business loan cases:  An 
attorney or agent may charge you a reasonable fee for 
services involving a VA home loan or small business 
loan.  For more information, read section 5904, title 
38, United States Code. 

Filing of Fee Agreements:  In all cases, a copy of any 
fee agreement between you and an attorney or accredited 
agent must be sent to the Secretary at the following 
address:  

Office of the Chief Counsel for Policy (01C3)
Board of Veterans' Appeals
810 Vermont Avenue, NW,
Washington, DC 20420
Facsimile:  (202) 565-5643

(When final regulations are published to implement the 
requirements of the new law, fee agreements must be 
filed with the VA Office of the General Counsel and not 
the Board.)



 Department of Veterans Affairs


